Citation Nr: 0408315	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.

4.  Entitlement to a compensable evaluation for residuals of 
a mortar fragment wound of the left forearm.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

During the pendency of this appeal, the veteran's prior 
representative's authority to represent VA claimants was 
revoked.  The veteran was notified of this development in a 
January 2003 letter and informed of his right to a different 
representative.  No response was received from the veteran, 
however.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's PTSD has been shown to be productive of 
serious symptoms, including a depressed and anxious mood and 
affect, but this disorder is not of sufficient severity to 
completely preclude employability.

3.  The veteran suffers from constant bilateral tinnitus, but 
this disability has not been shown to be productive of 
exceptional interference with employability or to require 
frequent hospitalization.

4.  Recent audiological testing has revealed an average pure 
tone threshold of 64 decibels and speech recognition of 90 
percent in the left ear, and service connection is not 
presently in effect for right ear hearing loss.

5.  The veteran's left forearm scar has been found to be 
slightly hyperpigmented but otherwise asymptomatic on 
examination.

6.  The veteran's service-connected disabilities include PTSD 
(70 percent), tinnitus (10 percent), left ear hearing loss 
(zero percent), and residuals of a mortar fragment wound to 
the left forearm (zero percent); his combined disability 
evaluation is 70 percent.  

7.  The veteran's service-connected disabilities have not 
been shown to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4. 130, Diagnostic Code 
9411 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, 
Diagnostic Code 6260 (2003).

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86 
(2003).

4.  The criteria for a compensable evaluation for residuals 
of a mortar fragment wound of the left forearm have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Codes 7803-7805 
(2003); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1, 4.16, 4.19, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
disorders.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a July 2002 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, as the July 2002 notification letter 
preceded the December 2002 rating decision, there are no 
procedural deficiencies in view of Pelegrini.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

II.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

B.  PTSD

In a June 1996 rating decision, the Los Angeles, California 
VARO granted service connection for PTSD on the basis of the 
veteran's current diagnosis and his receipt of the Purple 
Heart Medal.  A 10 percent evaluation was assigned, effective 
from January 1995.  The Denver VARO increased this evaluation 
to 30 percent, effective from February 1998, in a July 1998 
rating decision in view of a recent VA hospitalization.

During an October 2002 VA PTSD examination, the veteran 
complained of worsening sleep problems, combat-related 
nightmares twice a week, worsening depression, suicidal 
ideation, worsening anxiety, anger management problems, and 
worsening concentration.  The examiner noted that the veteran 
was not presently employed.  A mental status examination 
revealed the veteran's affect and mood to be depressed and 
anxious.  His speech was coherent, and thought processes were 
linear.  There was no evidence of a psychosis; no loosing of 
associations; and no suicidal, homicidal, or paranoid 
ideation present.  Orientation and memory were good, and 
cognitive functions were grossly intact.  The veteran's 
insight and judgment were described as fair to good.  An Axis 
I diagnosis of chronic PTSD was noted, and a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  In 
a November 2002 addendum, the examiner rendered the opinion 
that "it is as likely as not that [the] veteran can be 
employed in a loosely supervised situation, requiring little 
interaction with the public."

Based on the results of this examination, the RO, in the 
appealed December 2002 rating decision, increased the 
evaluation for PTSD to 50 percent, effective from February 
2002.  This evaluation has since remained in effect and is at 
issue in this case.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

The Board has reviewed the results of the veteran's October 
2002 VA examination and finds that the currently assigned 50 
percent evaluation does not adequately contemplate his 
current PTSD symptomatology.  While the examiner noted in the 
examination report that suicidal ideation, a criterion for 
consideration for a 70 percent evaluation, was not present on 
examination, the veteran did report this symptom in 
conjunction with the examination.  Significantly, the 
examiner assigned a GAF score of 50, which, under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), 
represents such serious symptoms as suicidal ideations, 
severe obsessional rituals, and an absence of friends.

The assigned GAF score of 50 also contemplates the inability 
to keep a job.  In the present case, however, the same VA 
examiner who assigned the GAF score of 50 also concluded that 
the veteran could be employed in a loosely supervised 
situation that required little interaction with the public.  
The Board therefore finds that total occupational impairment 
is not present in this case, and there is no other specific 
symptomatology that presents a basis for a 100 percent 
evaluation.

Overall, the Board has determined that the evidence supports 
a 70 percent evaluation, but not more, for the veteran's 
PTSD.  To that extent, the appeal is granted.

C.  Tinnitus

The veteran has currently been assigned a 10 percent 
evaluation for tinnitus, effective from January 1994.  Under 
38 C.F.R. § 4.87, Diagnostic Code 6260, a maximum 10 percent 
evaluation is warranted for recurrent tinnitus.  The rating 
schedule contains no provisions allowing for a higher 
schedular evaluation.

As such, the only plausible basis for a higher evaluation for 
tinnitus would be under 38 C.F.R. § 3.321(b)(1), which allows 
for extra-schedular evaluations in "exceptional" cases.  
There is no indication from the veteran's October 2002 VA 
audiological examination report, however, that his tinnitus, 
though constant and bilateral, has resulted in frequent 
hospitalizations or exceptional interference with 
employability.  As such, an extra-schedular evaluation is not 
warranted.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for tinnitus, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

D.  Left ear hearing loss

In a November 1971 rating decision, the Los Angeles VARO 
granted service connection for left ear hearing loss and 
tinnitus on the basis of evidence of left ear hearing loss at 
separation.  A zero percent evaluation was assigned, 
effective from July 1971.  In a January 1996 rating decision, 
the Los Angeles VARO assigned a separate 10 percent 
evaluation for tinnitus, but the zero percent evaluation for 
left ear hearing loss was continued.

The veteran's October 2002 VA examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
65
90
LEFT
10
10
65
85
95

The average pure tone thresholds were 54 decibels in the 
right ear and 64 decibels in the left ear.  A Maryland CNC 
Word List test revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear.  The 
examiner noted that the pattern of hearing loss was 
sufficient to limit communication and to warrant the wearing 
of binaural hearing aids.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Under 38 C.F.R. § 4.86, special consideration is warranted in 
cases of "unusual patterns of hearing impairment."  These 
cases include where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.   Neither scenario, however, has been shown in 
this case.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a designation 
of "I."  38 C.F.R. § 4.85(f).

The Board notes that the most severe hearing loss findings 
during the pendency of this appeal have been an average pure 
tone threshold of 64 decibels and speech recognition of 90 
percent for the left ear.  These results equate to level III 
hearing under Table VI of 38 C.F.R. § 4.85; as applied to 
Table VII, and bearing in mind that service connection is not 
in effect for right ear hearing loss, these findings result 
in a zero percent evaluation.

In reaching this determination, the Board has considered the 
veteran's lay contentions as to his progressive hearing loss.  
The Board, however, observes that lay assertions of decreased 
hearing are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation, and the 
preponderance of the evidence is therefore against the 
veteran's claim for a compensable evaluation for left ear 
hearing loss.  Again, 38 U.S.C.A. § 5107(b) is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

E.  Residuals of a mortar fragment wound of the left forearm

In a November 1971 rating decision, the Los Angeles VARO 
granted service connection for residuals of a mortar fragment 
wound of the left forearm on the basis of in-service evidence 
of such an injury.  A zero percent evaluation was assigned, 
effective from July 1971.  This evaluation has since remained 
in effect and is at issue in this case.  

The diagnostic criteria for evaluating skin disorders under 
38 C.F.R. § 4.118  have been recently revised.  67 Fed Reg. 
49590-49599 (July 31, 2002).  These revisions, however, have 
been minimal with regard to scars not involving the head, 
face, and neck.  

Under the old diagnostic code provisions, effective through 
August 29, 2002, a maximum 10 percent evaluation could be 
assigned in cases of a poorly nourished and repeatedly 
ulcerated superficial scar (Diagnostic Code 7803) or an 
objectively painful superficial scar (Diagnostic Code 7804).  
Alternatively, such a scar could be evaluated on the basis of 
limitation of function of the part affected under Diagnostic 
Code 7805.

Under the new diagnostic code provisions, effective only from 
August 30, 2002, a maximum 10 percent evaluation may be 
assigned in cases of an unstable superficial scar (Diagnostic 
Code 7803) or a painful superficial scar (Diagnostic Code 
7804).  Alternatively, such a scar maybe evaluated on the 
basis of limitation of function of the part affected under 
Diagnostic Code 7805.

In the present case, the veteran's October 2002 VA scars 
examination revealed his left forearm scar to be 
approximately one centimeter in diameter, with no tenderness, 
adherence, ulceration, elevation, depression, inflammation, 
edema, keloid formation, or marked disfigurement.  The scar 
was slightly hyperpigmented.  Although the veteran reported 
numbness and tingling of the left hand, which he believed was 
related to the scar, such symptoms were not shown on 
examination.  The examiner determined that the scar was 
completely healed.  In short, the examination revealed no 
pain, ulceration, instability, or secondary limitation of 
function attributable to the veteran's service-connected left 
forearm scar.  Accordingly, this examination provides no 
basis for a compensable evaluation for the veteran's scar.  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for residuals of a mortar fragment wound of the left forearm, 
and the claim must be denied.  Again, 38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.



F.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include PTSD (70 percent), tinnitus (10 percent), left ear 
hearing loss (zero percent), and residuals of a mortar 
fragment wound to the left forearm (zero percent).  The 
veteran's combined disability evaluation is 70 percent.  See 
38 C.F.R. §§ 4.16(a), 4.25.  This evaluation meets the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether the veteran's service-connected disabilities, in and 
of themselves, preclude substantially gainful employment.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his January 2002 
application, the veteran reported that he had last worked as 
a "flunky" for one week in 1998 and that he had completed 
three years of college.
 
As indicated above, the veteran's October 2002 VA PTSD VA 
examination report contains a GAF score of 50, and the 
inability to keep a job is noted in the DSM-IV as a criterion 
of this score.  At the same time, the veteran's examiner 
noted in a November 2002 addendum that the veteran "can be 
employed" in a loosely supervised situation requiring little 
interaction with the public.  Given that the examiner did not 
restrict such an employment situation to part-time work or a 
similarly limited employment situation that, by its nature, 
would fall below the poverty threshold, the Board does not 
find that the veteran has been limited to only "marginal" 
employment."  Moreover, the veteran's other examiners did 
not suggest that his physical disabilities rendered him 
unemployable.

The Board is aware of the veteran's reported difficulties in 
seeking employment.  That having been noted, the veteran, as 
a layperson, is unable to provide competent testimony as to 
matters which require medical expertise, such as the nature 
and extent of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Additionally, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  Since the preponderance of the evidence 
is against the veteran's claim, 38 U.S.C.A. § 5107(b) is not 
applicable in this case.  Gilbert v. Derwinski, 1 Vet. App. 
at 55.  The Board would point out, however, that the veteran 
is free to reopen his claim at any time.




ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim of entitlement to an increased evaluation for 
tinnitus, currently evaluated as 10 percent disabling, is 
denied.

The claim of entitlement to a compensable evaluation for left 
ear hearing loss is denied.

The claim of entitlement to a compensable evaluation for 
residuals of a mortar fragment wound of the left forearm is 
denied.

The claim of entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



